DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ amendment and response of 8 /15/2022 are acknowledged. Claims 1, 7, 10 and 12  have been amended. Claims 4 and 49 have been canceled.
Claim Status
3.      Claims 1, 7, 9-12, 14, 31, 36-39  and 42-43 are pending. Claims 1, 7, 10 and 12  have been amended. Claims 4 and 49 have been canceled.  Claims 13, 15, 19, 22 and 27-28 have canceled by a previous amended.  
Information Disclosure Statement
4.      Applicants’ information disclosure statements filed 6/23/22 and 11/9/2022 have been considered. Initialed copies of 1449 are enclosed. 
Election/Restrictions
5.   On  response  submitted 8/15/2022, applicants’ disagree with the examiner’s assertions  regarding the prior art. Applicants’ arguments have been carefully considered, but are not persuasive. First, the instant application is a national stage application of a PCT application and is filed under 35 U.S.C § 371, wherein the lack of unity applies. As set forth previously, inventions I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The special technical feature of invention I, for example of claim 1, is an immunogenic fragment of PspA comprising one or more recombinant aHD-PRD. However, such a fragment was known in the art at the time of the invention. For instance, as documented in the international search report .The  common matter does not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because the fact that the aHD and the PRD are immunogenic and capable of inducing a protective immune response against S. pneumoniae was known at the priority date of the present application. For example, Brile et al,  (abstract; pg. 863, and table 5) reveals that PspA fragments comprising the N-terminal 115 and 245 amino acids i.e., at least part of the aHD are able to elicit a protective immune response in mice in the presence of complete Freund's adjuvant. Fukuyama et al.  (Abstract; pg. 1147-8; pg. 1151) discloses that the nasal administration of a nanogel-based vaccine comprising the N-terminal 302 amino acids of PspA i.e., the aHD, to macaques result in a protective immune response. At the priority date of the application it was also known that a protective response against S. pneumoniae infection can be obtained with compositions comprising the PRD of PspA (see WO-2007089866-A2, example 2).     Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. Additionally, the inventions listed as Groups 1-87 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group 1-84 are drawn to compositions, group 85 to vaccine, group 86 to a process and those of 87 to DNA, vector and host cell each group constitute different entities and as such do not share the same technical feature. Claims 31, 36-39 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  The requirement is still deemed proper and is therefore made FINAL.
  Claims 1, 7, 9-12, 14 are under consideration.
Rejections Moot
Claim Rejections - 35 USC § 101
6.    Rejection of claim 4  under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, is moot in view of cancelation of said claim.

Claim Rejections - 35 USC § 102
7.    Rejection of claim 4  under 35 U.S.C., is moot in view of cancelation of said claim.

Claim Rejections - 35 USC § 103
8.    Rejection of claims 4 and 49 under 35 U.S.C., is moot in view of cancelation of said claims.

Rejections Withdrawn
Claim Rejections - 35 USC § 101
9.       Rejection of claims 1, 7, 9-12, 14 and 49 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, is withdrawn in view of applicants’ amendment and response of 8 /15/2022.

Claim Rejections - 35 USC § 102

10.      Rejection of claims 1, 7 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Briles et al. US 6,500,613, is withdrawn in view of applicants’ amendment and response of 8 /15/2022.

Claim Rejections - 35 USC § 103
 11.      Rejection of claims 1, 7, 9-12, 14 under 35 U.S.C. 103 as being unpatentable over Briles et al. (US 6,500,613) in view of Ghasparian  et al. (US 20160324947, is withdrawn in view of applicants’ amendment and response of
 8 /15/2022.


New Objections
Claim Objections
12.      Claim 1 is objected to because of the following informalities:  In the added limitations  to claim 1 in part (a ) it is recited SEQ ID NO:66-SEQ ID NO:75 and the other sequences are separated by coma, same thing in part (b) it is recited SEQ ID NO:33-SEQ ID NO:58 . Do the applicants intend to recite all sequences between 66 and 75 and 33-58? Or should these sequences be separated by coma? Appropriate correction is required.

Response to Arguments

13.     Applicant's arguments filed Aug, 15, 2022 have been fully considered but they are not persuasive. Applicant’s arguments, filed August 15, 2022, with respect to the rejection(s) of claim(s) 1, 7, 9-12 and 14 under Briles et al. (US 6,500,613) in view of Ghasparian et al., have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Briles et al. (US 62429622 filed 12/2/2016). 
Applicant's argue: 
The Examiner is kindly invited to the “closed” claim language as it relates to the claimed aHD-PDR constructs, reciting “each construct consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a S. pneumoniae pneumococcal surface protein A (PspA).” As such, the aHD-PDR construct, the portions of which are selected according to the recited steps (a) and (b) does not include an entire PspA, or go beyond the portion selected according to the steps recited, and the claim does not read on any full-length PspA protein referred to in the Briles ’613 patent or any other art. 
Moreover, there is nothing in the Briles ’613 patent that enables the selection of a PRD from a PRD Group as recited in the claims, because PRDs had never been grouped this way before the present inventors did so. Accordingly, to the extent Briles ’613 refers to truncated PspA proteins, these are not anticipatory because the claim requires an aHD-PRD construct in which the aHD portion is selected from family 1, clade 1 and the PRD portion is selected from PRD Group 1, Group 2, or Group 3, and an aHD-PDR construct in which the aHD is selected from clade of PspA family 2, clade 3, clade 4, or clade 5 and the PRD is selected from PDR Group 1, Group 2, or Group 3. 
The deficiencies of the Briles ’613 patent have been discussed above, and its combination with Ghasparian does not make up for these deficiencies. The Examiner admitted that the Briles °613 patent does not teach SEQ ID NO:16 of PRD Group 3, but asserts that Ghasparian, citing Ghasparian claim 8, suggests that proline-rich regions derived from proteins PspA and/or PspC. Ghasparian refers to a multimeric lipopeptides consisting of a peptide chain comprising a parallel coiled-coil domain, a proline-rich peptide antigen, and a lipid moiety, all covalently linked, which aggregate to synthetic virus-like particles. See Ghasparian Abstract. Ghasparian claim 8 merely suggests inclusion of a proline-rich peptide antigen derived from proteins PspA and/or PspC in the lipopeptide building block. At least because the PRD Groups recited in the present claims had not yet been organized, however, it would be impossible for Ghasparian, as it was for the Briles ’613 patent, to suggest selecting from the claimed PRD Group. 
Regarding SEQ ID NO: 16, the Examiner identified a region of identity from a 391 amino acid-long protein that included at least nine variants with unknown identity or function upstream of the purported overlap. As with Briles, the finding of overlapping identity in a larger protein does not render the selection of the specific and limited sequence obvious, especially in the context of the claim as a whole. 
In response to applicants’ arguments, it is the examiner’s position that 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As to applicants’ argument that “closed” claim language as it relates to the claimed aHD-PDR constructs, reciting “each construct consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a S. pneumoniae pneumococcal surface protein A (PspA). 
In response to applicant's arguments, Briles et al. US 62429622 teach sequences 100% identical to SEQ ID 78 and SEQ ID 33. See sequence alignments below. As to consisting language it does not exclude a longer sequence, as long as the portion is 100% identical to one recited in the claims. 
. As to applicants’ argument that Ghasparian claim 8 merely suggests inclusion of a proline-rich peptide antigen derived from proteins PspA and/or PspC in the lipopeptide building block. 
In response to applicant's arguments, Ghasparian et al para [0007] recites “The N-terminal region of PspA contains immunodominant epitopes. Recombinant proteins. Therefore, recent efforts have been made to use other regions of PspA as antigen. Another PspA region that may be suitable for inclusion into a next generation pneumococcal vaccine is the proline-rich region” . Ghasparian et al para [0006] recites N-terminal alpha-helical part. . Ghasparian et al teach that pneumococcal strains representing different PspA belonging to different clades from PspA families 1-3. ( see para 0209). 
The new combination of the references makes the invention obvious.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.      Claims 1, 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Briles et al. (US 6,500,613) in view of Ghasparian  et al. (US 20160324947 priority to 12/3/2013) and Briles et al. (US 62429622 filed 12/2/2016). 
The amended claims  are drawn to a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each construct consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), wherein each aHD and PRD portion is connected by a peptide bond, a chemical moiety, or a peptide linker, and the composition comprises and at least one pharmaceutically acceptable excipient; wherein the aHD and the PRD are each selected according to the following steps (a) and (b): 
        (a) selecting a first aHD from clade 1 of PspA family 1, wherein said aHD is selected from SEQ ID NO:66-SEQ ID NO:75, SEQ ID NO:78, or SEQ ID NO:79, and selecting a first PRD from a first PRD Group, and
       (b) selecting a second aHD from clade 3, clade 4, or clade 5  of PspA family 2, wherein said aHD is selected from SEQ ID NO:33-SEQ ID NO:58, SEQ ID NO:60, SEQ ID NO:62, SEQ ID NO:64, or SEQ ID NO:81, and selecting a second PRD from a second PRD Group, wherein said first and said second PRD Groups are each selected from:  PRD Group 1 consisting of SEQ ID NO:14 ;  PRD Group 2 consisting of SEQ ID NO:12 or PRD Group 3 consisting of SEQ ID NO:16; wherein said composition is antigenic or immunogenic; and wherein said composition does not  occur in nature. 
  Briles et al. teach  a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient (see abstract, claims, field of invention specially para 11-16). Briles et al. teach  C-terminal and N-terminal fragments (see para 31 and figures). The aHD and PRD are linked through a peptide “linker.”  In other embodiments, the aHD and PRD are linked or conjugated via a chemical moiety (see para 0008). Briles et al. para 31-35 recite:  
31.  An immunological composition comprising these extracts is comprehended by the invention, as well as an immunological composition comprising the full length PspA. 
32.  A method for enhancing the immunogenicity of a PspA-containing immunological composition comprising, in said composition, the C-terminal portion of PspA, is additionally comprehended, as well. 
33.  An immunological composition comprising at least two PspAs. The latter immunological composition can have the PspAs from different groups or families; the groups or families can be based on RFLP or sequence studies (see, e.g., FIG. 13). 
34.  Further, the invention provides an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae having an alpha-helical, proline rich and repeat regions, an isolated DNA molecule comprising a pneumococcal surface protein C gene encoding the aforementioned PspC, and primers and hybridization probes consisting essentially of the isolated DNA molecule. 
35.   Still further, an isolated amino acid molecule comprising pneumococcal surface protein C, PspC, of Streptococcus pneumoniae is provided, having an alpha-helical, proline rich and repeat regions, having substantial homology with a protection eliciting region of PspA, and an isolated DNA molecule comprising a pneumococcal surface protein C gene encoding the aforementioned PspC, and primers and hybridization probes consisting essentially of the isolated DNA molecule are provided by the present invention.  Briles et al para 262 teach that “The sequence studies divide the known strains into several families based on sequence homologies. Sequence data demonstrates that there have been extensive recombinations occurring in nature within pspA genes. The net effect of the recombination is that the "families" identified by specific sequences differ depending upon which part of the pspA molecule is used for analysis. "Families" or "grouping identified by the 5' half of the alpha-helical region, the 3' half of the .alpha.-helical region and the proline rich region are each distinct and differ slightly from each other. In addition, there is considerable evidence of other diversity (including base substitutions and deletions and insertions in the sequences) among otherwise closely related molecules.” 
Briles et al. teach   a sequence 92% identical to SEQ ID 12  and a sequence 100% identical to SEQ ID 14 ( see sequence alignment below). 


RESULT 15 for SEQ ID NO:14
US-08-714-741-32
; Sequence 32, Application US/08714741
; Patent No. 6500613
;  GENERAL INFORMATION:
;    APPLICANT:  Briles, David E.
;    APPLICANT:  McDaniel, Larry S.
;    APPLICANT:  Swiatlo, Edwin
;    APPLICANT:  Yother, Janet
;    APPLICANT:  Crain, Marilyn J.
;    APPLICANT:  Hollingshead, Susan
;    APPLICANT:  Tart, Rebecca
;    APPLICANT:  Brooks-Walter, Alexis
;    TITLE OF INVENTION:  PNEUMOCOCCAL GENES, PORTIONS THEREOF,
;    TITLE OF INVENTION:  EXPRESSION PRODUCTS THEREFROM, AND USES OF SUCH GENES,
;    TITLE OF INVENTION:  PORTIONS AND PRODUCTS
;    NUMBER OF SEQUENCES:  47
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Curtis, Morris & Safford, P.C.
;      STREET:  530 Fifth Avenue
;      CITY:  New York
;      STATE:  New York
;      COUNTRY:  U.S.
;      ZIP:  10036
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.30
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/714,741
;      FILING DATE:  16-SEP-1996
;      CLASSIFICATION:  435
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Frommer Esq., William S.
;      REGISTRATION NUMBER:  25,506
;      REFERENCE/DOCKET NUMBER:  454312-2460
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (212) 840-3333
;      TELEFAX:  (212) 840-0712
;  INFORMATION FOR SEQ ID NO:  32:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  8991 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  amino acid
US-08-714-741-32

  Query Match             100.0%;  Score 472;  DB 6;  Length 8991;
  Best Local Similarity   100.0%;  
  Matches   84;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1 PDGDEEETPAPAPQPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKP 60
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    5675 PDGDEEETPAPAPQPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKPEQPAPAPKP 5734

Qy         61 EQPAKPEKPAEEPTQPEKPATPKT 84
              ||||||||||||||||||||||||
Db       5735 EQPAKPEKPAEEPTQPEKPATPKT 5758

SEQ ID 12

US-08-714-741-32
; Sequence 32, Application US/08714741
; Patent No. 6500613
;  GENERAL INFORMATION:
;    APPLICANT:  Briles, David E.
;    APPLICANT:  McDaniel, Larry S.
;    APPLICANT:  Swiatlo, Edwin
;    APPLICANT:  Yother, Janet
;    APPLICANT:  Crain, Marilyn J.
;    APPLICANT:  Hollingshead, Susan
;    APPLICANT:  Tart, Rebecca
;    APPLICANT:  Brooks-Walter, Alexis
;    TITLE OF INVENTION:  PNEUMOCOCCAL GENES, PORTIONS THEREOF,
;    TITLE OF INVENTION:  EXPRESSION PRODUCTS THEREFROM, AND USES OF SUCH GENES,
;    TITLE OF INVENTION:  PORTIONS AND PRODUCTS
;    NUMBER OF SEQUENCES:  47
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Curtis, Morris & Safford, P.C.
;      STREET:  530 Fifth Avenue
;      CITY:  New York
;      STATE:  New York
;      COUNTRY:  U.S.
;      ZIP:  10036
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Floppy disk
;      COMPUTER:  IBM PC compatible
;      OPERATING SYSTEM:  PC-DOS/MS-DOS
;      SOFTWARE:  PatentIn Release #1.0, Version #1.30
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/714,741
;      FILING DATE:  16-SEP-1996
;      CLASSIFICATION:  435
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Frommer Esq., William S.
;      REGISTRATION NUMBER:  25,506
;      REFERENCE/DOCKET NUMBER:  454312-2460
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (212) 840-3333
;      TELEFAX:  (212) 840-0712
;  INFORMATION FOR SEQ ID NO:  32:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  8991 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  amino acid
US-08-714-741-32

Query Match             91.9%;  Score 494.5;  DB 6;  Length 8991;
 Best Local Similarity   91.1%;  
Matches   92;  Conservative    0;  Mismatches    4;  Indels    5;  Gaps    2;



Qy        1 PETPAPAPAPAPAPAPAP-APKPAPAPKPAPAPKPAPAPKPAPAPKPAPAPAPAPAPKPA 59
            |||||||||||||||| | || ||||||||||||||||||||||||||||| ||||||||
Db     5985 PETPAPAPAPAPAPAPTPEAPAPAPAPKPAPAPKPAPAPKPAPAPKPAPAPKPAPAPKPA 6044

Qy         60 PAPKPA----PAPAPAPAPAPKPEKPAEKPAPAPKPETPKT 96
              ||| ||    |||||||||||||||||||||||||||||||
Db       6045 PAPAPAPAPKPAPAPAPAPAPKPEKPAEKPAPAPKPETPKT 6085


Briles et al. do not teach PRD group 3 comprising SEQ ID 16. 
Ghasparian  et al. teach that proline-rich antigens derived from pneumococcal proteins are useful as vaccines against infectious diseases caused by Gram-positive bacteria such as Streptococcus pneumoniae ( see abstract). Ghasparian  et al claim 8 recite that  the proline-rich peptide antigen is derived from proteins PspA and/or PspC.
Ghasparian  et al  para [0007]  recites “The N-terminal region of PspA contains immunodominant epitopes. Recombinant proteins. Therefore, recent efforts have been made to use other regions of PspA as antigen. Another PspA region that may be suitable for inclusion into a next generation pneumococcal vaccine is the proline-rich region” . Ghasparian  et al  para [0006]  recites N-terminal alpha-helical part. . Ghasparian  et al   teach that pneumococcal strains representing different PspA belonging to different clades from PspA families 1-3. ( see para 0209). Ghasparian  et al  para [0012]  recites Synthetic bacterial lipopeptide analogs (i.e. not occur in nature) also see example 1) . Ghasparian  et al. teach a sequence 100% identical to SEQ ID 16 ( see sequence alignment below). 

 RESULT 1 for SEQ ID NO: 16
  US-15-101-214-122
; Sequence 122, Application US/15101214
; Patent No. 9943583
; GENERAL INFORMATION
;  APPLICANT: Virometix AG
;  APPLICANT:Swiss Tropical and Public Health Institute
;  APPLICANT:Universitaet Basel
;  APPLICANT:Universitaet Zuerich
;  TITLE OF INVENTION: Proline-rich peptides protective against S. pneumoniae
;  FILE REFERENCE: P3101PC00
;  CURRENT APPLICATION NUMBER: US/15/101,214
;  CURRENT FILING DATE: 2016-06-02
;  PRIOR APPLICATION NUMBER: EP13195402.6
;  PRIOR FILING DATE: 2013-12-03
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 122
;  LENGTH: 391
;  TYPE: PRT
;  ORGANISM: Streptococcus pneumoniae
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(2)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (9)..(11)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (14)..(18)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (26)..(26)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (32)..(32)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (35)..(35)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (42)..(42)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (51)..(52)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (67)..(67)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-15-101-214-122



  Query Match             100.0%;  Score 466;  DB 11;  Length 391;
  Best Local Similarity   100.0%;  
Matches   85;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PEKPAEETPAPAPKPEQPAEQPKPAPAPQPAPAPKPEKTDDQQAEEDYARRSEEEYNRLP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        296 PEKPAEETPAPAPKPEQPAEQPKPAPAPQPAPAPKPEKTDDQQAEEDYARRSEEEYNRLP 355

Qy         61 QQQPPKAEKPAPAPKPEQPVPAPKT 85
              |||||||||||||||||||||||||
Db        356 QQQPPKAEKPAPAPKPEQPVPAPKT 380

The above references  do not teach sequences from first aHD and second aHD  recited in parts (a) and (b) . 
     Briles et al. US 62429622  teach sequences 100% identical to SEQ ID 78 and SEQ ID 33. See sequence alignments below:

SEQ ID NO; 78

US-62-429-622-78
; Sequence 78, Application US/62429622
; GENERAL INFORMATION
;  APPLICANT: The University of Tokyo
;  APPLICANT:The UAB Research Foundation
;  TITLE OF INVENTION: Pneumococcal vaccine combining selected alpha helical domains and
;  TITLE OF INVENTION:proline rich domains of pneumococcal surface protein A
;  FILE REFERENCE: 87571.0001\PRO
;  CURRENT APPLICATION NUMBER: US/62/429,622
;  CURRENT FILING DATE: 2016-12-02
;  NUMBER OF SEQ ID NOS: 156
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 78
;  LENGTH: 294
;  TYPE: PRT
;  ORGANISM: Streptococcus pneumoniae
US-62-429-622-78

  Query Match             100.0%;  Score 1428;  DB 151;  Length 294;
  Best Local Similarity   100.0%;  
  Matches  294;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEAPVASQSKAEKDYDAAMEKYKAAKKEYEDAKKVLADAKAAQKKYDEDQKKTEKKAAAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEAPVASQSKAEKDYDAAMEKYKAAKKEYEDAKKVLADAKAAQKKYDEDQKKTEKKAAAV 60

Qy        61 KKIDEEHQAANLKSQQALVEFLAAQREGNPKKKKAAQAKLEAEKAEKEKKKEFDKAQAVV 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 KKIDEEHQAANLKSQQALVEFLAAQREGNPKKKKAAQAKLEAEKAEKEKKKEFDKAQAVV 120

Qy       121 VPEATELAETKKKADEAKVKEPELTKKLEEAKAKSEEAEKKATEAKQKVDAEHAKEVVPQ 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 VPEATELAETKKKADEAKVKEPELTKKLEEAKAKSEEAEKKATEAKQKVDAEHAKEVVPQ 180

Qy       181 AKIAELENEVQKLEKDLKEIDESDSEDYVKEGLRAPLQSELDAKQAKLSKLEELSDKIDE 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 AKIAELENEVQKLEKDLKEIDESDSEDYVKEGLRAPLQSELDAKQAKLSKLEELSDKIDE 240

Qy        241 LDAEIAKLEKNVEDFKNSNGEQAEQYRAAAEEDLAAKQAELEKTEADLKKAVNE 294
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDAEIAKLEKNVEDFKNSNGEQAEQYRAAAEEDLAAKQAELEKTEADLKKAVNE 294


SEQ ID NO; 33

US-62-429-622-33
; Sequence 33, Application US/62429622
; GENERAL INFORMATION
;  APPLICANT: The University of Tokyo
;  APPLICANT:The UAB Research Foundation
;  TITLE OF INVENTION: Pneumococcal vaccine combining selected alpha helical domains and
;  TITLE OF INVENTION:proline rich domains of pneumococcal surface protein A
;  FILE REFERENCE: 87571.0001\PRO
;  CURRENT APPLICATION NUMBER: US/62/429,622
;  CURRENT FILING DATE: 2016-12-02
;  NUMBER OF SEQ ID NOS: 156
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 319
;  TYPE: PRT
;  ORGANISM: Streptococcus pneumoniae
US-62-429-622-33

  Query Match             100.0%;  Score 1549;  DB 151;  Length 319;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EESPVASQSKAEKDYDAAVKKSEAAKKHYEEAKKKAEDAQKKYDEDQKKTEAKAEKERKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EESPVASQSKAEKDYDAAVKKSEAAKKHYEEAKKKAEDAQKKYDEDQKKTEAKAEKERKA 60

Qy        61 SEKIAEATKEVQQAYLAYLQASNESQRKEADKKIKEATQRKDEAEAAFATIRTTIVVPEP 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 SEKIAEATKEVQQAYLAYLQASNESQRKEADKKIKEATQRKDEAEAAFATIRTTIVVPEP 120

Qy       121 SELAETKKKAEEAKAEEKVAKRKYDYATLKLALAKKEVEAKELEIEKLQYEISTLEQEVA 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 SELAETKKKAEEAKAEEKVAKRKYDYATLKLALAKKEVEAKELEIEKLQYEISTLEQEVA 180

Qy       181 TAQHQVDNLKKLLAGADPDDGTEVIEAKLKKGEAELNAKQAELAKKQTELEKLLDSLDPE 240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 TAQHQVDNLKKLLAGADPDDGTEVIEAKLKKGEAELNAKQAELAKKQTELEKLLDSLDPE 240

Qy       241 GKTQDELDKEAEEAELDKKADELQNKVADLEKEISNLEILLGGADSEDDTAALQNKLATK 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       241 GKTQDELDKEAEEAELDKKADELQNKVADLEKEISNLEILLGGADSEDDTAALQNKLATK 300

Qy        301 KAELEKTQKELDAALNELG 319
              |||||||||||||||||||
Db        301 KAELEKTQKELDAALNELG 319


         It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention.  Because  Briles et al. teach  a composition  comprising an immunologically active amount of at least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of a portion of an alpha helical domain (aHD) and a portion of a proline rich domain (PRD) of a Streptococcus pneumoniae pneumococcal surface protein A (PspA), and at least one pharmaceutically acceptable excipient.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Brile et al., to include the third group of PRDs taught by Ghasparian  et al.  in order to include pneumococcal strains representing different PspA belonging to different clades from PspA families. Briles et al. US 62429622  teach sequences 100% identical to SEQ ID 78 and SEQ ID 33.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include other antigens in an immunogenic composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
15.      No claims are allowed.

16.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
November 19, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645